DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is drawn to a method of treating non-small cell lung cancer or mesothelioma while the claims under examination are drawn to an intravenous infusion dosage form. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be employed to treat colorectal cancer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (previously cited) in view of Nakamura et al. (previously cited), Ozaki et al. (previously cited), Chelius et al. (previously cited), Sarbach et al., and Jenke et al. (previously cited).
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant and filtered into vials (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6). The concentration of pemetrexed is taught to range from 2.5 to 50 mg/ml and be administered via intravenous infusion (see page 5 lines 20-25; instant claims 1 and 6). This concentration range overlaps with that instantly claimed, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Inclusion of the solution in an infusion bag is not detailed. 
Nakamura et al. teach vials and infusion bags as alternative containers for liquid medicinal compositions that are known to be composed of resins (see paragraphs 1-2). They further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer is low density polyethylene, and an outermost layer is high density polyethylene (see paragraph 21; instant claims 1, 3-4, and 6). The bag is intended for high pressure steam sterilization in the absence of a secondary package (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer (see paragraph 74; instant claim 2). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30).
Ozaki et al. teach that autoclaving is a variety of high pressure steam sterilization employed for infusion bags and their contained solutions (see paragraphs 62-63). 
Chelius et al. teach heat sterilization of a container of pemetrexed solution after it has been filtered, nitrogen purged, and loaded into the container (see paragraphs 1 and 68-70).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art recognized the issue of impurities from polyamide materials employed in infusion bags appearing in the contained solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the oxidation sensitive composition of Khattar et al. in an infusion bag of Nakamura et al. where the oxygen level reduction during filling of Khattar et al. is applied. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of infusion bag for vial). Further, the inclusion of a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer as taught by Nakamura et al. would follow based upon their suggestion to do so. The explicit exclusion of polyamide from the infusion bag would also have been obvious in light of Sarbach et al. and Jenke et al. who discuss the deleterious effects it can have on a contained infusion fluid. Further, autoclaving of the packaged preparation as the sterilization technique would have been obvious because Ozaki et al. teach it is a known variety of the high pressure sterilization that is taught by Nakamura et al. and heat sterilization following a filtered loading of pemetrexed into a package was a previously utilized preparation technique as detailed by Chelius et al. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the pemetrexed containing infusion bag that is rendered obvious has all the instantly claimed components in the instantly claimed configurations and at the instantly claimed proportions, therefore the claimed functionality associated with this arrangement, namely the solution impurity level and absence of polyamide 11 particles, would also occur, absent evidence to the contrary. Therefore claims 1-6 and 10 are obvious over Khattar et al. in view of Nakamura et al., Ozaki et al., Chelius et al., Sarbach et al., and Jenke et al.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. (previously cited) in view of Khattar et al. (previously cited).
Tateishi et al. teach a multilayered drug solution container for oxidation sensitive drugs that is also heat resistant (see abstract and paragraphs 3 and 16). The container is a multilayered infusion pouch system that suppresses the internal oxygen level prior to and during steam sterilization (autoclaving) as well as upon post-sterilization storage (see paragraph 126-129 and figures 6-7). The best performing pouch had no polyamide, a polyethylene interior facing layer in contact with the solution, a polyethylene vinyl alcohol copolymer intermediate layer, and a polyethylene exterior layer (see example 1, paragraphs 100-102, 104, 107-108, and figures 6-7; instant claims 1-2 and 4-6). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30). In addition to polyethylene, the outer layer is also envisioned as polyethylene terephthalate amongst a small set of specifically named options (see paragraph 68; instant claim 3). The pouch is filled with a desired solution then sealed, the oxygen content of the headspace is reduced to 10% via nitrogen purging, the pouch is autoclave sterilized, then the pouch is subsequently sealed in a secondary container with an oxygen scavenger and a head space oxygen content of no more than 2% via nitrogen purging (see paragraph 123-124; instant claims 1 and 6). The result is an oxygen level in the contained solution of less than 1 ppm (see figures 6 and 7). The drug solution to employ in the pouch is not particularly limited and the pouch is recommended for drugs that are readily oxidized (see paragraph 84). Pemetrexed is not explicitly taught as the drug.
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6). The concentration of pemetrexed is taught to range from 2.5 to 50 mg/ml and be administered via intravenous infusion (see page 5 lines 20-25; instant claims 1 and 6). This concentration range overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art recognized the issue of impurities from polyamide materials employed in infusion bags appearing in the contained solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the oxidation sensitive pemetrexed composition of Khattar et al. as the drug solution employed in the exemplified container of Tateishi et al. This choice would have been obvious because this composition contains an oxidation sensitive drug as is envisioned for the drug solutions of Tateishi et al. Beyond its absence as a recited component of the exemplified multilayered bag of Tateishi et al., the explicit exclusion of polyamide from the infusion bag would also have been obvious in light of Sarbach et al. and Jenke et al. who discuss the deleterious effects it can have on a contained infusion fluid. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the pemetrexed containing pouch of Tateishi et al. has all the instantly claimed components in the instantly claimed configuration and at the instantly claimed proportions, therefore the claimed functionality associated with this arrangement, namely the solution impurity level and absence of polyamide 11 particles, would also occur, absent evidence to the contrary. Given the teaching of Tateishi et al. of ethylene terephthalate as an outer layer material, it also would have been obvious to exchange it for the polyethylene in the exemplified device. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 1-6 and 10 are obvious over Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. as applied to claims 1-6 and 10 above, and further in view of Yang et al. (previously cited).
Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. render the limitations of instant claims 1-6 and 10 obvious, but do not explicitly detail that their ethylene-vinyl alcohol copolymer intermediate layer has oxygen scavenging abilities.
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2; instant claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ethylene vinyl alcohol copolymer of Yang et al. for the ethylene vinyl alcohol copolymer in the intermediate layer of Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. This modification would have been obvious because Tateishi et al. seek to reduce the ability of oxygen to reach the solution contained within their multilayered package and an added mechanism of achieving this end would have been beneficial. The modification is obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-6 and 10 are obvious over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Yang et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. or over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Yang et al. as applied to claims 1-6 and 10 above, and further in view of Hashimoto et al. (previously cited).
Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. and Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Yang et al. render obvious most of the limitations of instant claim 8, where a pemetrexed composition that meets the instant claim limitations is in a pouch with an ethylene terephthalate outer layer, polyethylene vinyl alcohol copolymer intermediate layer and polyethylene inner layer that has been autoclaved in the absence of a secondary package. The outer layer is not explicitly recited to be high density polyethylene.
Hashimoto et al. teach that aqueous pemetrexed solutions benefit from packaging in films that have oxygen barrier properties (see abstract and paragraph 116-117). High density polyethylene films are one of the named varieties for this purpose (see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select high density polyethylene as the polyethylene employed in the outer layer of the pemetrexed containing pouch of Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Yang et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. and over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. as applied to claim 8 above, and further in view of Busolli et al. (previously cited).
Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. and Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. render obvious the limitations of instant claim 8. The pemetrexed composition of Khattar et al. is produced as a pemetrexed disodium solution from a pemetrexed diacid starting material, sodium hydroxide, hydrochloride acid for pH adjustment, and water (see example 1). The presence of sodium chloride is not detailed.
Busolli et al. teach the production of a pemetrexed disodium from pemetrexed diacid that is useful for reconstitution into a liquid preparation without purification (see abstract and paragraphs 32-33 and 35). Here a pemetrexed diacid or diacid salt is combined with an agent capable for forming a pharmaceutically acceptable salt of pemetrexed, preferably sodium hydroxide (see paragraphs 13-15). Sodium chloride is a preferred salt that forms and can be generated from pemetrexed diacid hydrochloride as the starting diacid salt and sodium hydroxide (see paragraphs 16-18 and 24-25 and example 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the pemetrexed solution of Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. from a pemetrexed diacid hydrochloride salt as taught by Busolli et al. This modification would have been obvious because both the pemetrexed diacid and pemetrexed diacid salt starting compounds are known as alternatives to one another for generating the desired pemetrexed disodium via the same fundamental reaction path. The modification is obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The result would be packaging of Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. containing an autoclaved pemetrexed solution consisting of pemetrexed disodium, sodium chloride, water, sodium hydroxide, and hydrochloride acid if necessary for pH. Therefore claim 9 is obvious over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Hashimoto et al., and Busolli et al. and over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., Hashimoto et al., and Busolli et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,869,867 in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The patented composition is packaged in a flexible container/bag such that the liquid and container headspace contain an inert gas to reduce the oxygen level. The dosage form is recited to be subjected to autoclaving (called moist heat sterilization). This flexible bag is then included in an additional second container that also includes an inert gas between the two containers. Total impurities total no more than 2 wt% and those due to autoclaving are no more than 0.2%. The concentration of pemetrexed in the solution of the patented claims is 0.7 to 21 mg/ml which overlaps with the instant range, thereby rendering it obvious (see MPEP 2144.05). An infusion bag as instantly claimed is not taught for the composition.
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6).
Nakamura et al. teach vials and infusion bags as alternative medical containers that are known to be composed of resins (see paragraph 2). They further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21). The bag is intended for high pressure steam sterilization in the absence of a secondary package (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer (see paragraph 74). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30).
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art recognized the issue of impurities from polyamide materials employed in infusion bags appearing in the contained solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a modified version of the bag of Nakamura et al. as the flexible container of the patented claims, where the ethylene vinyl alcohol copolymer of Yang et al. is employed as an ethylene vinyl alcohol copolymer gas barrier layer intermediate layer, the innermost layer is a cyclic polyolefin, an additional intermediate layer of low density polyethylene, an outermost layer composed of high density polyethylene, and no polyamide. Since Khattar et al. detail that pemetrexed is oxidation sensitive, the gas barrier oxygen scavenging layer containing modified bag of Nakamura et al. would have been desirable to employ. Moist heat (autoclaving) sterilization as envisioned by the patented claims would then follow. Avoidance of polyamides would have been obvious in light of Sarbach et al. and Jenke et al. who point to the recognized deleterious effect it can have when in a layered infusion bag that is subjected to heat sterilization. While this modified version of the patented product would include a secondary package during autoclaving, there is no indication that its presence changes the multilayered bag and pemetrexed composition that it holds. The limitation concerning the secondary packaging is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Here, no structure is implied by the recited process.
The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. Based upon the teachings of Sarbach et al. and Jenke et al. The modified patented claims render obvious the claimed components in the claimed configuration and recognized the same problem arising from the polyamide in packaging as the applicant, thus the properties of instant claim 5 in the form of the absence of particles of polyamide 11 dimers and polyamide 11 trimers, immediately upon autoclaving, would follow and do not amount to a patentable distinction. Therefore claims 1-6 and 10 are obvious over claims 1-7 of U.S. Patent No. 10,869,867 in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, and 17-18 of copending Application No. 16/952565 (reference application) in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The copending composition is packaged in a flexible container/bag such that the liquid and container headspace contain an inert gas to reduce the oxygen level. The dosage form is recited to be subjected to autoclaving (called moist heat sterilization). Particular impurities total 0.5 wt%. The concentration of pemetrexed in the solution of the patented claims is 0.7 to 21 mg/ml which overlaps with the instant range, thereby rendering it obvious (see MPEP 2144.05). An infusion bag as instantly claimed is not taught for the composition.
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6).
Nakamura et al. teach vials and infusion bags as alternative medical containers that are known to be composed of resins (see paragraph 2). They further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21). The bag is intended for high pressure steam sterilization in the absence of a secondary package (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer (see paragraph 74). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30).
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art recognized the issue of impurities from polyamide materials employed in infusion bags appearing in the contained solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a modified version of the bag of Nakamura et al. as the flexible container of the copending claims, where the ethylene vinyl alcohol copolymer of Yang et al. is employed as an ethylene vinyl alcohol copolymer gas barrier layer intermediate layer, the innermost layer is a cyclic polyolefin, an additional intermediate layer of low density polyethylene, an outermost layer composed of high density polyethylene, and no polyamide. Since Khattar et al. detail that pemetrexed is oxidation sensitive, the gas barrier oxygen scavenging layer containing modified bag of Nakamura et al. would have been desirable to employ. Moist heat (autoclaving) sterilization as envisioned by the copending claims would then follow. Avoidance of polyamides would have been obvious in light of Sarbach et al. and Jenke et al. who point to the recognized deleterious effect it can have when in a layered infusion bag that is subjected to heat sterilization. While this modified version of the copending product would include a secondary package during autoclaving, there is no indication that its presence changes the multilayered bag and pemetrexed composition that it holds. The limitation concerning the secondary packaging is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Here, no structure is implied by the recited process.
The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. Based upon the teachings of Sarbach et al. and Jenke et al. The modified copending claims render obvious the claimed components in the claimed configuration and recognized the same problem arising from the polyamide in packaging as the applicant, thus the properties of instant claim 5 in the form of the absence of particles of polyamide 11 dimers and polyamide 11 trimers, immediately upon autoclaving, would follow and do not amount to a patentable distinction. Therefore claims 1-6 and 10 are obvious claims 1-2, 11, and 17-18 of copending Application No. 16/952565 in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 


Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but are unpersuasive.

Regarding rejection over Khattar et al. in view of others:
The applicant argues that the instant claims fulfill an unmet medical need. Specifically, the applicant identifies the unmet need as a stable ready-to-use premetrexed aqueous solution preparation. This assessment of the art is incorrect because Khattar et al. provide such a premetrexed preparation. Like the applicant’s composition, the solution is free of antioxidants, stabilizers, and chelating agents, as well as being ready to use. The applicant sought to employ an infusion bag for storage as opposed to the glass vial of Khattar et al.; however, the need for a ready-to-use composition had already been met.
The applicant further argues that none of the secondary references teach a polyamide free multilayered flexible plastic infusion bag with an oxygen scavenging layer sandwiched between an innermost and outermost layer that is autoclaved without an overwrap. The examiner disagrees with the applicant’s description of the secondary references.  While there is no full example of an infusion bag that explicitly excludes polyamide and contains the required components, Nakamura et al. describe a multilayered bag whose layers can easily meet the instant claim requirements and does not require the presence of a polyamide intermediate layer or an overwrap. Moreover, their teachings detail the utility of the infusion bag for oxidation sensitive drug solutions that are to be autoclave sterilized. Khattar et al. detail premetrexed as a drug that is particularly sensitive to oxygen. Further, Nakamura et al. also teach vials and infusion bags as known alternative containers for aqueous drugs to be administered intravenously. Thus there would have been good reason for the artisan to select an infusion bag as a container for the composition Khattar et al. and specifically that of Nakamura et al., given its explicit design for oxidation sensitive drugs. The applicant has noted the teachings of polyamide as a possible intermediate layer amongst a small set of enumerated options in Nakamura et al. There is no requirement that this layer be employed and additional cited prior art teaches the recognition of problems associated with polyamides in infusion bags. These added teachings provide a reason to exclude polyamide from the bag of Nakamura et al. and to make a selection of another taught named material for their intermediate layer.
The applicant notes that the secondary references do not teach premetrexed specifically or some other aspect of the claims. They are all analogous art and contribute overlapping or complementary teachings in regard to considerations that must be made for packaging an oxidation sensitive ready-to-use drug for intravenous administration that is to be autoclave sterilized. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to the applicant’s assessment, the combination of cited references provides teachings sufficient to render the instant claims obvious, as delineated in the rejections.
The applicant argues that Sarbach et al. do not detail that a premetrexed solution, in particular, would cause extraction of polyamide from a multilayered infusion bag in which it is contained. While true, Sarbach et al. is evidence of the recognition in the art that it can be an issue. In the absence of evidence to the contrary, the artisan of ordinary skill would have had good reason to avoid polyamide in the premetrexed solution infusion bag in the event that it is capable of polyamide extraction upon autoclaving.
The applicant comments on the declaration by Kumar that was addressed in a previous office action. This declaration provided a comparison to a reference that is no longer cited in rejections under 35 USC 103 due to the change in claim scope and stronger rejections that could be made based upon other prior art. The applicant notes the experimentation that was undergone by the declarant to design the claimed product. It does not stand as evidence of the non-obviousness of the product.
The applicant additionally argues that the prior art did not recognize what they deemed to be a surprising result. The applicant provides measurements of impurities in premetrexed solutions contained within different bags that have been autoclaved for 15 minutes at 121⁰C. The packaging of the invention yields impurities after autoclaving that are 2 to 5 times less than the other tested infusion bags. The applicant touts the result as surprising. Of significance is the fact that the inventive infusion bag contains an oxygen scavenging layer while the comparative bags do not. The applicant states that it was not previously known that an oxygen scavenger middle layer could provide sufficient protection from degradation of premetrexed during autoclaving. The purpose of an oxygen scavenger is to scavenge oxygen. Thus its inclusion in an infusion bag would be expected to scavenge oxygen and yield less oxidative degradation of its contents than a bag lacking such a component. The applicant’s argument suggests it was surprising that an oxygen scavenger served its intended purpose. There is no evidence of the degree of oxidation protection conferred by the oxygen scavenging intermediate layer that would have been expected such that the applicant could conclude that their outcome was significantly beyond what would have otherwise been expected. The applicant may intend their argument to suggest that the placement of the oxygen scavenger as an intermediate layer as opposed to in an outer covering was not expected to reduce oxidation of the pemetrexed. However, there is no evidence of a significant distinction in protective abilities of an oxygen scavenger based up its placement as an intermediate layer versus an outer layer. 

Regarding rejections over Tateishi et al. in view of others:
The applicant reiterates their arguments against the secondary references that are cited in the rejection and also relied upon in that over Khattar et al. in view others. The examiner’s response is similarly reiterated.
The applicant also argues that Yang et al. do not teach a particular drug for their container. Tateishi et al. already teach a multilayered infusion bag with an intermediate layer composed of a polyethylene vinyl alcohol for oxidation sensitive drugs. Yang et al. detail a particular polyethylene vinyl alcohol that has oxygen scavenging groups for packaging. Given the intent of the packaging of Tateishi et al., there would have been a benefit from a polyethylene vinyl alcohol that is an oxygen scavenger. There is no requirement that Yang et al. teach a particular drug for the package in order for their polymer to have utility in packaging for a drug.
The applicant argues that since Hashimoto et al. teach that both a nylon material and high density polyethylene film can be employed as oxygen barriers that they do not disclose a polyamide free container. The teachings of this reference are not required to support the obviousness of a polyamide-free container because Tateishi et al. already exemplify a container that is polyamide free. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant argues that Busolli et al. do not teach a ready-to-use premetrexed composition. Khattar et al. is cited to provide this teaching.

Regarding the double patenting rejections:
The applicant argues that the withdrawal of the rejection over Kumar et al. in view of others in the office action dated June 16, 2021 is an indication that the claims of Kumar can no longer render the instant claims obvious. The rejection of the instant claims can be made with fewer references than are required when such a rejection relies upon Kumar et al. to support the obviousness of the instant claim. It is not necessary to provide every possible rejection of a set of claims that can be made under a given statute. Here the double patenting rejection based upon the claims of Kumar et al., who share inventors with the instant application, are obvious in light of a different combination of secondary references than those that were employed in the rejection in the June 16, 2021 office action. As the applicant argues, the claims of Kumar et al. and copending application No. 16/952565 do not anticipate the instant claims. However, when considered in combination with the cited secondary references, the claims render the instant claims obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615